       Case 2:12-cv-04791 Document 48 Filed 04/19/19 Page 1 of 2 PageID #: 506



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION


IN RE: ETHICON, INC. PELVIC                             Master File No. 2:12-MD-02327
REPAIR SYSTEM PRODUCTS                                          MDL No. 2327
LIABILITY
LITIGATION
                                                            JOSEPH R. GOODWIN
__________________________________                          U.S. DISTRICT JUDGE
THIS DOCUMENT RELATES TO:

Barbara Smith v. Ethicon, Inc. et al.

Case No. 2:12-cv-04791


                                  CERTIFICATE OF SERVICE


         I hereby certify that on April 19, 2019, a true and correct copy of (1) Plaintiff’s

Responses and Objections to Defendants’ First Set of Requests for Production to Plaintiff;

(2) Plaintiff’s Responses and Objections to Defendants’ First Set of Requests for Admission

to Plaintiff; and (3) Plaintiff’s Responses and Objections to Defendants’ First Set of

Interrogatories to Plaintiff, along with the Certificate of Service, was served via electronic mail

on the following counsel of record:

Margaret Loveman, Esq.                       Michael Hewes, Esq.
Butler Snow LLP                              Butler Snow LLP
One Federal Place                            1300 25th Avenue
Suite 1100                                   Suite 204
Birmingham, AL 35203                         Gulfport, MS 39501
margaret.loveman@butlersnow.com              michael.hewes@butlersnow.com

William Gage, Esq.
Butler Snow LLP
1020 Highland Colony Parkway, Suite 1400
Ridgeland, MS 39158
William.gage@butlersnow.com



                                                  1
   	
    Case 2:12-cv-04791 Document 48 Filed 04/19/19 Page 2 of 2 PageID #: 507




                                    DOYLE LOWTHER LLP


                                    By: /s Chris Cantrell

                                    Chris W. Cantrell (CA #290874)
                                    William J. Doyle II
                                    DOYLE LOWTHER LLP
                                    4400 NE 77th Avenue, Suite 275
                                    Vancouver, WA 98662
                                    Phone: (360) 818-9320
                                    Fax: (360) 450-3116
                                    ccantrell@doylelowther.com
                                    bill@doylelowther.com
                                    Attorney for Plaintiffs




                                         2
	
